—Judgment, Supreme Court, Bronx County (Peter Benitez, J.), rendered April 14, 1997, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
Defendant’s sufficiency claim is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the verdict was based on legally sufficient evidence. There was ample evidence, including defendant’s admission that he did not live there, that the apartment from which the gun was recovered was not defendant’s home (see, Penal Law § 265.02 [4]). We further find that the verdict was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations. Concur — Sullivan, J. P., Tom, Rubin, Andrias and Buckley, JJ.